          Case 5:19-cv-01045-ML Document 15 Filed 11/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

MELISA P.,
                              Plaintiff,
v.                                                           5:19-CV-1045
                                                             (ML)
ANDREW SAUL,
Commissioner of Social Security Administration,

                        Defendant.
________________________________________

APPEARANCES:                                                 OF COUNSEL:
OLINSKY LAW GROUP                                            HOWARD D. OLINSKY, ESQ.
  Counsel for the Plaintiff                                  MARY K. McGARIGAL, ESQ.
250 South Clinton Street, Suite 210
Syracuse, New York 13202

SOCIAL SECURITY ADMINISTRATION                               KRISTINA D. COHN, ESQ.
 Counsel for the Defendant
Office of Regional General Counsel
Region II
26 Federal Plaza - Room 3904
New York, New York 10278


MIROSLAV LOVRIC, United States Magistrate Judge



                                            ORDER

       Currently pending before the Court in this action, in which Plaintiff seeks judicial review

of an adverse administrative determination by the Commissioner of Social Security, pursuant to

42 U.S.C. §§ 405(g) and 1383(c)(3), are cross-motions for judgment on the pleadings.1 Oral


1
       This matter, which is before me on consent of the parties pursuant to 28 U.S.C. § 636(c),
has been treated in accordance with the procedures set forth in General Order No. 18. Under that
                                                1
               Case 5:19-cv-01045-ML Document 15 Filed 11/25/20 Page 2 of 3




argument was heard in connection with those motions on November 23, 2020, during a

telephone conference conducted on the record. At the close of argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I found that the

Commissioner’s determination was not supported by substantial evidence, providing further

detail regarding my reasoning and addressing the specific issues raised by Plaintiff in this

appeal.

          After due deliberation, and based upon the Court’s oral bench decision, which has been

transcribed, is attached to this order, and is incorporated herein by reference, it is

          ORDERED as follows:

          1)      Plaintiff’s motion for judgment on the pleadings (Dkt. No. 11) is GRANTED.

          2)      Defendant’s motion for judgment on the pleadings (Dkt. No. 12) is DENIED.

          3)      The Commissioner’s decision denying Plaintiff Social Security benefits is

REVERSED.

          4)       This matter is REMANDED to the Commissioner, without a directed finding of

disability, for further administrative proceedings consistent with this opinion and the oral bench

decision, pursuant to sentence four of 42 U.S.C. § 405(g).

          5)      The Clerk of Court is respectfully directed to enter judgment, based upon this

determination, REMANDING this matter to the Commissioner for further administrative




General Order once issue has been joined, an action such as this is considered procedurally, as if
cross-motions for judgment on the pleadings had been filed pursuant to Rule 12(c) of the Federal
Rules of Civil Procedure.
                                                   2
          Case 5:19-cv-01045-ML Document 15 Filed 11/25/20 Page 3 of 3




proceedings consistent with this opinion and the oral bench decision, pursuant to sentence four

of 42 U.S.C. § 405(g) and closing this case.



                25 2020
Dated: November 23,
       Binghamton, New York

                                                    ____________________________________
                                                    Miroslav Lovric
                                                    United States Magistrate Judge
                                                    Northern District of New York




                                                3
